Following the opinion in Eleuterio Logronio v. United States, ante, p. 596, defendant’s motion for summary judgment was granted and plaintiff’s motion for judgment on the pleadings was denied, and the petition dismissed, in an opinion by Judge Whitaker, in part, as follows:
Plaintiff’s petition alleges that he is a veteran of a USAAFE-Guerrilla Band, with the rank of second lieutenant; that in 1947 he received his arrears in pay in the amount of P5,144.94, but that he was entitled to P6,144.94, and that the Chief of Finance Service of the Philippine Army acknowledged the error, but professed inability to correct it “due to the fact that appropriations for such payment [had] terminated on December 31, 1949.”
Defendant defends on the ground that plaintiff’s claim, if any, is against the Republic of the Philippine Islands, and that he has no claim against the United States of America. We have so held in the case of Eleuterio Logronio v. United States, No. 354-54, this day decided. On the authority of that opinion, plaintiff’s motion for judgment on the pleadings is denied; and the defendant’s motion for summary judgment is granted and plaintiff’s petition is dismissed.
It is so ordered.
Dissent by Judge Madden.